Exhibit 10.1
Execution Copy
FIRST AMENDMENT
TO
STOCK PURCHASE AGREEMENT
     This FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Amendment”) is
entered into as of July 3, 2008, by and between VALERO REFINING AND MARKETING
COMPANY, a Delaware corporation (“Seller”), ALON REFINING KROTZ SPRINGS, INC., a
Delaware corporation (“Buyer”) and, for the limited purposes set forth herein,
VALERO REFINING COMPANY-LOUISIANA, a Delaware corporation (the “Company”).
RECITALS
     A. On May 7, 2008, Seller, Buyer and the Company entered into that certain
Stock Purchase Agreement (the “Stock Purchase Agreement”) providing for the sale
of the Shares (as defined in the Stock Purchase Agreement) to Buyer.
     B. The parties to the Stock Purchase Agreement desire to amend the Stock
Purchase Agreement to reflect the matters set forth herein.
     NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and covenants contained herein, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Stock Purchase Agreement.
ARTICLE II
AMENDMENTS
     Section 2.1 Substitution of Exhibits. Each of the following Exhibits to the
Stock Purchase Agreement is hereby replaced with the version attached hereto:

     
Exhibit D
   Feedstock and Product Inventory Sales Agreement
Exhibit F
  Transition Services Agreement
Exhibit G
  Offtake Agreement
Exhibit H
  Earnout Agreement
Exhibit I
  Crude Supply Agreement.

     Section 2.2 Amendment Regarding Effective Time of Closing.
     (a) Section 2.4 of the Stock Purchase Agreement is hereby amended to
replace the phrase “the Closing shall be deemed for all tax, accounting and
other purposes of this Agreement to be effective at 12:00:01 A.M. Central time
on the Closing Date” with “the Closing shall be deemed to occur at
(i) 12:00:01 A.M. Central time on July 1, 2008 solely for financial purposes,

1



--------------------------------------------------------------------------------



 



including but not limited to, calculating the Net Working Capital and
determining the Net Working Capital Payment and (ii) 12:00:01 A.M. Central time
on July 3, 2008 for all other purposes. For the avoidance of doubt, all income,
expenses and other cash flows of the Business during the period of July 1, 2008
through July 2, 2008 shall be for the account of Buyer, including all payroll
and employee benefit-related expenses, and (i) to the extent Seller or any of
its Affiliates incurs any such expenses, they shall be reimbursed therefor as
part of the Net Working Capital Payment or in such other manner as the Parties
may mutually agree, and (ii) to the extent Seller or any of its Affiliates
receives any such income or cash flows of the Business, they shall be remitted
to Buyer as part of the Net Working Capital Payment or in such other manner as
the Parties may mutually agree.”
     (b) Section 2.5(a)(i) of the Stock Purchase Agreement is hereby amended to
read as follows:
“(i) $333,000,000 (including interest thereon for the period from 12:00:01 A.M.
Central time on July 1, 2008 through the time of funding at a rate of interest
equal to the interest rate being paid on the Deposit during the same period
which interest shall be paid as part of the Net Working Capital Payment) less
the Deposit (including all interest or earnings thereon) by wire transfer to the
account of Seller set forth on Section 2.5(a)(i) of the Disclosure Schedules;”
     Section 2.3 Amendments Regarding Material Contracts. Section 4.4(a)(ix) of
the Stock Purchase Agreement is hereby amended and restated as follows:
“(ix) any lease under which such Person is the lessor or lessee of personal
property or real property that provides for an annual base rental to or from
such Person of more than $500,000;”
     Section 2.4 Amendments Regarding Environmental Matters. Section 4.7 of the
Stock Purchase Agreement is hereby amended and restated in its entirety as
follows:
“Section 4.7 Environmental Matters. To the Knowledge of Seller, except as set
forth in Section 4.7 of the Disclosure Schedules or as would not reasonably be
expected to have a Material Adverse Effect:
     (a) the Company is in material compliance with Environmental Laws
applicable to the Business;
     (b) all material Authorizations reasonably required to be obtained or filed
or applied for by the Company under any Environmental Law in connection with the
Assets as normally operated prior to Closing have been duly obtained or filed or
applied for by the Company; and
     (c) there are no pending or threatened claims, actions, suits,
arbitrations, investigations, inquiries or proceedings by or before any
Governmental Authority under any Environmental Law relating to the Company or
the Business.

2



--------------------------------------------------------------------------------



 



The representations and warranties contained in this Section 4.7 are the only
representations and warranties made by Seller with respect to matters arising
under Environmental Law.”
     Section 2.5 Amendments Regarding Post Closing Payments. Section 7.1 of the
Stock Purchase Agreement is hereby amended by adding the following as
Section 7.1(f):
“(f) Post Closing Payments. Notwithstanding the foregoing, Buyer and Seller
agree that for any payments that become due from Seller to Post-Closing
Employees after Closing but prior to January 1, 2009, including but not limited
to payments in connection with stock option exercises, sales of restricted stock
and retention bonus payments, Seller may make such payments directly to such
Post-Closing Employees through the Company using the Company’s relevant tax
identification number(s). For the avoidance of doubt, the process for retention
bonus payments set forth in Section 7.1(e) hereof shall not apply for any
retention bonuses that may become payable prior to January 1, 2009, and shall
apply to any retention bonuses that may become payable on or after January 1,
2009.”
     Section 2.6 Amendments Regarding the Use of Names and Logos. Article 7 of
the Stock Purchase Agreement is hereby amended by adding the following as
Section 7.18:
“Section 7.18 Use of Names and Logos. Buyer acknowledges and agrees that after
the Closing it shall not use any name or logo owned by Seller and/or any of
Seller’s Affiliates (which for purposes of this Section 7.18 is deemed to not
include the current name of the Company) in the conduct of the Business or any
other business, and, Buyer shall use commercially reasonable efforts to cover or
remove any and all such names and logos from the Assets, including removing any
signage including such names and logos, within ninety (90) days after the
Closing Date.”
     Section 2.7 Amendment Regarding Assignment of Certain Seller Contracts.
Article 7 of the Stock Purchase Agreement is hereby amended by adding the
following as Section 7.19:
“Section 7.19 Assignment of Certain Seller Contracts. The parties acknowledge
that certain Seller Contracts must be retained by VMSC in order to perform its
obligations under the Crude Supply Agreement and the Offtake Agreement. Except
to the extent otherwise provided under the Crude Supply Agreement or the Offtake
Agreement, as applicable, upon the expiration or earlier termination of the
Crude Supply Agreement and the Offtake Agreement, respectively, Buyer and Seller
shall enter into an Assignment of Contracts covering all Seller Contracts
theretofore retained by Seller in order to perform thereunder.”
     Section 2.8 Amendments to Disclosure Schedules.

  (a)   Section 1.1(a) of the Disclosure Schedules is hereby replaced with the
version attached hereto as Section 1.1(a) Permitted Liens.

3



--------------------------------------------------------------------------------



 



  (b)   Section 4.3(a) of the Disclosure Schedules is hereby replaced with the
version attached hereto as Section 4.3(a) Real Property.     (c)   Section 4.7
of the Disclosure Schedules is hereby replaced with the version attached hereto
as Section 4.7 Environmental Matters.     (d)   Section 6.8(d) of the Disclosure
Schedules is hereby replaced with the version attached hereto as Section 6.8(d)
Pipeline Easements.     (e)   Section 4.10(a) “Part I Employees as of the
Execution Date” of the Disclosure Schedules is hereby replaced with the version
attached hereto as Section 4.10(a) “Part I Employees as of June 30, 2008”.    
(f)   Section 4.10(a) “Part II Employees on Short-Term Leave or Long-Term
Disability” of the Disclosure Schedules is hereby replaced with the version
attached hereto as Section 4.10(a) “Part II Short-Term Inactive Employees —
Long-Term Inactive Employees”.     (g)   Section 4.12(b) of the Disclosure
Schedules is hereby replaced with the version attached hereto as Section 4.12(b)
Labor-Related Administrative Proceedings.     (h)   Section 7.16 “Part II Leased
Vehicles” of the Disclosure Schedules is hereby replaced with the version
attached hereto as Section 7.16 “Part II Leased Vehicles”     (i)   A new
Section 8.3(c)(i) is hereby added to the Disclosure Schedules in the form
attached hereto as Section 8.3(c)(i) “Alternative Contractual Arrangements”

ARTICLE IV
CLOSING CONDITIONS
     Section 4.1 Third Person Consents. Buyer and Seller acknowledge that the
Third Person Consents relating to the first and second Seller Contracts listed
in Section 8.3(c) of the Disclosure Schedule have not been obtained at the time
of the Closing. In the absence of such Third Person Consents, Buyer and Seller
agree to the alternative contractual arrangements described in Section 8.3(c)(i)
of the Disclosure Schedule and Buyer acknowledges that such alternative
contractual arrangements satisfy the closing condition set forth in
Section 8.3(c) of the Stock Purchase Agreement to the extent applicable to such
Third Person Consents.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Agreement to Remain in Effect. Except as amended by this
Amendment, all terms and conditions of the Stock Purchase Agreement shall remain
in full force and effect among the parties thereto.

4



--------------------------------------------------------------------------------



 



     Section 4.2 Governing Law. THIS AMENDMENT SHALL BE CONSTRUED (BOTH AS TO
VALIDITY AND PERFORMANCE), INTERPRETED AND ENFORCED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF TEXAS.
     Section 4.3 Counterparts. This Amendment may be executed in multiple
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            VALERO REFINING AND MARKETING COMPANY
      By:   /s/ S. Eugene Edwards         Name:   S. Eugene Edwards       
Title:   Executive Vice President        ALON REFINING KROTZ SPRINGS, INC.
      By:   /s/ Jeff D. Morris         Jeff D. Morris,        President and CEO 
      For the limited purpose of agreeing to the provisions of Section 2.7 and
Article IV of the Stock Purchase Agreement to the extent applicable to Company:

VALERO REFINING COMPANY-LOUISIANA
      By:   /s/ S. Eugene Edwards         Name:   S. Eugene Edwards       
Title:   Executive Vice President     

